DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2021 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 1, 4 – 12, 15 – 16, 18 and 21
Cancelled: Claim 2 
Added: None
Therefore Claims 1, 3 – 21 are now pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3 – 21 have been considered but are moot because a new ground of rejection will be made based on the newly amended claims in the RCE that was filed on 11/04/2021. Please see rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al., US Publication 2015/0091859 A1 in view of Kremlin et al., US Publication 2012/0268142 A1.

With regards to Claim 1, Rosenberg discloses: A capacitive touch sensing device (Title and Abstract), comprising: 

a first transmit pin (multiplexor circuitry, control circuitry, AC signal source and AC signal detector) coupled to the first column (active column 1) and configured to provide a first transmit voltage (ac signal source); 
a second transmit pin (multiplexor circuitry, control circuitry, AC signal source and AC signal detector) coupled to the second column (active column 2) and configured to provide a second transmit voltage (ac signal source), wherein the set of columns (active column 1 – active column 2 and interpolating columns) is free of any coupling to any transmit pin other than at the first column (active column 1) and the second column (active column 2 and see FIG 93 for this feature); and 
a resistor divider (column interpolating resistors) coupled between the first transmit pin (multiplexor circuitry and control circuitry) and the second transmit pin (multiplexor circuitry and control circuitry), wherein the resistor divider (column interpolating circuitry) is further coupled to the set of columns (FIG 93, shows this feature).  
Rosenberg fails to explicitly disclose: a logical array of capacitive buttons having a set of rows and a set of columns.

Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of a logical array of capacitive buttons having a set of rows and a set of columns in Rosenberg’s invention as taught by Kremlin’s invention.
The motivation for doing this would have been in order to the space occupied by the touch screen in receivers can be reduced. The manufacturing cost of capacitive sensor array can be reduced.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al., US Publication 2015/0091859 A1 in view of Kremlin et al., US Publication 2012/0268142 A1 in further view of Han et al., US Publication 2015/0339987 A1.

With regards to Claim 3, Rosenberg discloses: wherein the resistor divider (FIG 93 - Row and Column interpolation resistors) comprises a plurality of resistors connected in series (see FIGS 93 ~ 95); and 
Rosenberg fails to disclose: wherein each resistor in the resistor divider has a same resistance value.
Han discloses: wherein each resistor in the resistor divider has a same resistance value (Paragraph [9009 – 00779).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing dale of the application to have used the teachings of wherein 
The motivation for doing this would have been in order to eliminate the problem of the presence of a residual image on the display panel which is caused when direct current voltage drop changes of voltages of a common electrode caused by leakage current causes the positive gamma reference voltage and the negative gamma reference voltage to not be able to be symmetrical with respect to the center voltage.

Claims 4 – 14 and 16 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rosenberg et al., US Publication 2015/0091859 A1 in view of Kremlin et al., US Publication 2012/0268142 A1 in further view of Hanssen et al., US Publication 2014/0354577 A1.

With regards to Claim 4, Rosenberg fails to disclose: wherein each button of the logical array of capacitive buttons has a respective bottom plate; wherein the first transmit pin is coupled to each bottom plate of a plurality of capacitive buttons in the first column; 
wherein the second first transmit pin is coupled to each bottom plate of a plurality of capacitive buttons in the second column; and 
wherein each bottom plate of a plurality of capacitive buttons in an intermediate column is coupled together.

wherein the first transmit pin (FIG 2, 16a) is coupled to each bottom plate of a plurality of capacitive buttons (6a – 6f and 10) in the first column (FIG 2, shows this feature); 
wherein the second transmit pin (16f) is coupled to each bottom plate of a plurality of capacitive buttons (6a – 6f and 10) in the second column (FIG 2, shows this feature); and 
wherein each bottom plate of a plurality of capacitive buttons (6a – 6f and 10) in an intermediate column (6b) is coupled together (FIG 2, shows this feature).
Therefore it would have been obvious to a person having ordinary skills in the art before the effective filing date of the application to have used the teachings of wherein the first node is coupled to each bottom plate of a plurality of capacitive buttons in the first column; wherein the second node is coupled to each bottom plate of a plurality of capacitive buttons in the second column; and wherein each intermediate node in the number of intermediate nodes is coupled to each bottom plate of a plurality of capacitive buttons in a column corresponding to the intermediate node in Rosenberg’s invention as taught by Hanssen’s invention.
The motivation for doing this would have be in order to enable the determination of the object's position relative to the button and the extent to which the button is depressed.
  
With regards to Claim 5, Hanssen discloses: receiving circuitry (FIG 2, 12) configured to receive a respective receive signal from each row of the set of rows (Paragraph [0028]).  

With regards to Claim 6, Hanssen discloses: wherein the receiving circuitry (12) is further for configured to determine a capacitance measure in response to the respective receive signal from each row of the set of rows (Paragraph [0027 – 0028]).    

With regards to Claims 7 and 16, Hanssen discloses: in a first no-touch phase, in response to the first transmit voltage equaling a first potential and the second transmit voltage equaling a second potential, determine a first capacitance measure in response to the respective receive signal from each row of the set of the rows (Paragraph [0027 – 0031]); and 
in a second no-touch phase, in response to the first transmit voltage equaling the second potential and the second transmit voltage equaling the first potential, determining a second capacitance measure in response to the respective receive signal from each row of the set of the rows (Paragraph [0027 – 0031]).  

With regards to Claims 8 and 17, Hanssen discloses: circuitry for configured to determine a row capacitance in response to the first capacitance measure and the second capacitance measure (0031 – 0037).  

With regards to Claims 9 and 18, Hanssen discloses: in a third potential-touch phase, in response to the first transmit voltage equaling the first potential and the second transmit voltage equaling the second potential, determine a third capacitance measure in response to the respective receive signal from each row of the set of the rows (Paragraph [0027 – 0031]); and 
in a fourth potential-touch phase, in response to the first transmit voltage equaling the second potential and the second transmit voltage equaling the first potential, determine a fourth capacitance measure in response to the respective receive signal from each row of the set of the rows (Paragraph [0027 – 0031]).  

With regards to Claim 10, Hanssen discloses: circuitry configured to determine a no-touch row capacitance in response to the first capacitance measure and the second capacitance measure (Paragraph [0027 – 0031]); and 
circuitry configured to determine a potential-touch row capacitance in response to the third capacitance measure and the fourth capacitance measure (Paragraph [0027 – 0031]).  

With regards to Claims 11 and 19, Hanssen discloses: configured to determine a no-touch row capacitance in response to the first capacitance measure and the second capacitance measure (Paragraph [0027 – 0031]); 
configured to determine a potential-touch row capacitance in response to the third capacitance measure and the fourth capacitance measure (Paragraph [0027 – 0031]); and


With regards to Claims 12 and 20, Hanssen discloses: configured to determine a no-touch row capacitance in response to the first capacitance measure and the second capacitance measure (Paragraph [0027 – 0031]); 
configured to determine a potential-touch row capacitance in response to the third capacitance measure and the fourth capacitance measure (Paragraph [0027 – 0031]); and
circuitry configured to determine which row capacitance button was touched in response to a comparison of the no-touch row capacitance and the potential-touch row capacitance (Paragraph [0027 – 0031]).  

With regards to Claim 13, Hanssen discloses: wherein each capacitive button comprises: 
a first electrode (Paragraph [0032 – 0034]); 
a second electrode (Paragraph [0032 – 0034]); 
a dielectric between the first electrode and the second electrode (Paragraph [0032 – 0034]); and 
an overlay material adjacent a surface of the first electrode and the second electrode (Paragraph [0032 – 0034]).  

With regards to Claim 14, Hanssen discloses: comprising a printed circuit board (Paragraph [0027]); 
wherein a first integrated circuit is affixed to the printed circuit board and comprises the logical array, the first transmit pin and the second transmit pin  (Paragraph [0027]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136. The examiner can normally be reached Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/CAROLYN R EDWARDS/            Primary Patent Examiner, Art Unit 2625